PER CURIAM.
Defendant appeals from an adverse judgment entered pursuant to a jury verdict in a damage action arising out of an assault and battery by an employee of appellant’s bar upon the appellee while in the bar.
We have considered the points on appeal in the light of the record on appeal and briefs and have concluded that no reversible error has been demonstrated. See Texas Skaggs, Inc. v. Joannides, 372 So.2d 985 (Fla.2d DCA 1979); Dade County v. O.K. Auto Parts of Miami, Inc., 360 So.2d 441 (Fla.3d DCA 1978); Collard v. Keeton, 317 So.2d 121 (Fla.3d DCA 1975); Forster v. Red Top Sedan Service, Inc., 257 So.2d 95 (Fla.3d DCA 1972); Sixty-Six, Inc. v. Finley, 224 So.2d 381 (Fla.3d DCA 1969); Sands v. Ivy Liquors, Inc., 192 So.2d 775 (Fla.3d DCA 1966); Hill v. Sadler, 186 So.2d 52 (Fla.2d DCA 1966); and Columbia by the Sea v. Petty, 157 So.2d 190 (Fla.2d DCA 1963).
Affirmed.